              21-10503-scc            Doc 19   Filed 04/15/21 Entered 04/15/21 10:42:37             Main Document
                                                            Pg 1 of 1




                                                         Attorneys at Law
                                                    35-10 Broadway, Suite 202
                                                     Astoria, New York 11103

Frank A. Ortiz (1931-2016)                                                                                Tel. (718) 522-1117
Norma E. Ortizw                                                                                           Fax (718) 596-1302
   ****                                                                                              email@ortizandortiz.com
Maria Perez-Brown, of Counsel
w
    (Admitted in New York and New Jersey)




                                                                                April 15, 2021



                Hon. Shelley C. Chapman
                United States Bankruptcy Court
                One Bowling Green
                New York, New York 10004
                                                              Re:      127 Westchester SQ LLC
                                                                       Chapter 11 Case
                                                                       Case No. 21-10503-scc

                                                                       Status Report

                Dear Judge Chapman:

                       During the case conference conducted on April 13, 2021, I informed the Court that a
                payment had been made to the Debtor’s landlord in partial satisfaction of pre-petition rent. I
                was informed by the Debtor that the payment was made on March 1, 2021. The Debtor’s
                bankruptcy petition was filed on March 17, 2021. The only payment made to the landlord after
                the bankruptcy filing was for post-petition rent.

                          Thank you for your time and consideration.

                                                                                Very truly yours,

                                                                                /s/Norma E. Ortiz

                                                                                Norma E. Ortiz
